DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment, filed 2/16/2021, in which claims 70 and 73 were canceled, claims 58 and 68 were amended, and claims 75 and 76 were newly added.  Claims 58-60, 62, 63, 65-69, 71, 72, 75 and 76 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group I and the species of cells that are not platelets, which are human cells, which are animal cells, and which are cells of a biological specimen taken or derived from a multicellular organism in the reply filed on 7/31/2015 is acknowledged. 
Claims 58-60, 62, 63, 65-69, 71, 72, 75 and 76 are under consideration.

Response to Arguments - Claim Objections
The objection to claim 70 is moot in view of Applicant’s cancellation of the claim in the reply filed 2/16/20201.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following rejection was made in the Office action mailed 10/15/2020 and has been rewritten to address the amendments to the claims in the reply filed 2/16/2021.
Claims 58-60, 62, 63 and 65-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s), “(d) calculating, in a computer-implemented processing operation…the contamination of the water sample from the remote water source from said profile of activity of transcription factors as a cumulative index that summarizes the activities of said transcription factors, and algorithmically characterizing the contamination of the water sample from the remote water source in said computer-implemented processing operation against the reference transcription factor signatures of the database library of signatures stored in the data structure of the networked computer system, to generate a computer-implemented output of the contamination, comprising a water quality determination of whether water from the remote water source is safe to drink or not.”  The limitations of calculating and algorithmically characterizing are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “in a computer-implemented processing operation,” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “in a computer-implemented processing operation” language, “calculating” and “algorithmically characterizing” in the context of the claims encompasses the user manually calculating and characterizing the contamination.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Furthermore, dependent claim 67 recites, “wherein said cumulative index is a sum of [logKi]2, wherein Ki is the activity of transcription 
This judicial exception is not integrated into a practical application.  The claims recite the additional elements of “(a) obtaining a water sample from the remote water source; (b) contacting the water sample with a test cell system comprising a cell transfected with a library of at least 20 reporter transcription units, in which each reporter transcription unit includes a unique transcription factor-inducible promoter and produces a reporter sequence in an amount commensurate with transcription factor activity of a different stress-response pathway of the cell; (c) conducting an assay of the test cell system to quantify a profile of activity of transcription factors in said different stress-response pathways in the cell of the test cell system;” (d) “computer-implemented processing operation conducted at a central facility on a networked computer system including a data structure storing reference transcription factor signatures as a database library of signatures;” and “(e) transmitting the computer-implemented processing output of the contamination, comprising the water quality determination of whether eater from the remote water source is safe to drink or not, to a network of the networked computer system whereon it is accessible by a network computer user.”   Dependent claim 59 limits the test cell system to a cell culture of human cells or animal cells.  Dependent claim 60 limits the test cell system to a co-culture of different cell types.  Dependent claims 62 and 66 limit the transcription factors whose activity is assayed to those whose activity is modulated by any of the recited stress response pathways.  Dependent claim 63 requires the cumulative index to summarize the activity of at least 40 different transcription factors.  Dependent claim 65 requires the cumulative index to be calculated using fold-induction values.  This judicial exception is not integrated into a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims recite the additional elements of “(a) obtaining a water sample from a water source; (b) contacting the water sample with a test cell system comprising a cell transfected with a library of at least 20 reporter transcription units, in which each reporter transcription unit includes a unique transcription factor-inducible promoter and produces a reporter sequence in an amount commensurate with transcription factor activity of a different stress-response pathway of the cell; (c) conducting an assay of the test cell system to quantify a profile of activity of transcription factors in said different stress-response pathways in the cell of the test cell system;” “computer-implemented processing operation;” and “(e) generating a computer-implemented processing output of contamination.”   Dependent claim 59 limits the test cell system to a cell culture of human cells or animal cells.  Dependent claim 60 limits the test cell system to a co-culture of different cell types. Dependent claims 62 and 66 limit the transcription factors whose activity is assayed to those whose activity is modulated by any of the recited stress response pathways.  Dependent claim 63 requires the cumulative index to summarize the activity of at least 40 different transcription factors.  Dependent claim 65 requires the cumulative index to be calculated using fold-induction values.  
Obtaining a water sample and exposing the sample to a test cell system that responds with changes in transcription factor activity, and assaying for the changes in activity was well-known in the art (e.g., van der Linden et al. Environmental Science & Technology, Vol. 42, pages 5814-5820, 2008, cited as reference 1 on the IDS filed 6/410/2015; Wu et al. Exotoxicology, Vol. 18, pages 715-721, 2009, cited in a prior action; LaRossa et al. US Patent 
The specifics of the test cell system comprising a cell transfected with a library of at least 20 reporter transcription units, in which each reporter transcription unit includes a unique transcription factor-inducible promoter and produces a reporter sequence in an amount commensurate with transcription factor activity of a different stress-response pathway of the cell, including the pathways of the dependent claims, which is contacted with a sample and assayed to determine a profile of activity of transcription factors in the different stress-response pathways was commercially available from Attagene (Factorial30™ Transcription Reporter System User Manual for Factorial30™ and Factorial30™-XL Kits, www.attagene.com, 2008, pages 1-34, cited in a prior action; http://attagene.com/services.php, printed as pages 1/3-3/3, publicly available on September 26, 2008, cited in a prior action; http://www.attagene.com/ciendpoint.pdf, printed as pages 1/2-2/2, publicly available on January www.attagene.com, 2008, Page(s) 1-27, cited as reference 1 on the IDS filed 11/29/2015).  See also Romanov et al (US Patent Application Publication No. 2006/0160108 A1, cited in a prior action), which discloses the use of reporter transcription units with at least 20 unique transcription factor response elements in the context of different reporter transcription units (e.g., paragraph [0252] and [0295]-[0299]; Tables 2-3).  The steps of obtaining a sample from a remote water source, testing the sample, using a computer-implemented processing operation conducted at a central facility on a networked computer system including a data structure storing reference information to which test data is compared to generate an output, and communicating the output to a remote computer also constituted well-understood, routine and conventional activity in the art (Wolfe et al. US Patent Application Publication No. 2010/0204924 A1; e.g., paragraphs [0014], [0015], [0020], [0079] and [0082]). Specifically testing water with a test cell system comprising a cell transfected with a library of reporter transcription units to monitor stress response pathways, where the profiling analysis makes use of a computer database to store and compare the data was well-known (Blust et al. WO 2005/045426 A2, cited on the IDS filed 6/10/2015, e.g., page 9, lines 1-27; page 14, line 27 to page 15, line 15; page 17, line 14 to page 18, line 15; Farr et al. WO 94/17208 A1, e.g., page 14, lines 18-24; page 38, lines 1-16; page 43, lines 1-9; page 55, lines 10-18; Table 1).  See also Romanov et al (US Patent Application Publication No. 2006/0160108 A1, cited in a prior action), which discloses the use of reporter transcription units with at least 20 unique transcription factor response elements in the context of different reporter transcription units in combination with a computer system that comprises a computer comprising a relational database 
Thus, the claims recite a combination of additional elements including steps for data gathering according to a commercially available method to provide a profile of transcription factor activity that is used by the judicial exception using standard, general computer running commercially available software according to known data collection and transmission processes.  Even when viewed as a whole, nothing in the claim adds significantly more to the judicial exception.  

The following rejection was made in the Office action mailed 10/15/2020 and has been rewritten to address the amendments to the claims in the reply filed 2/16/2021.
Claims 68, 69, 71, 72, 75 and 76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “operating said computer system to algorithmically compare said activity profile of transcription factors against the reference transcription factor signatures of the database library of transcription actors to generate a corresponding water quality determination that water from the water source is safe to drink or not.”  The limitation of algorithmically comparing is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “operating a computer system,” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “operating a computer system” language, the “to algorithmically compare” in the context of the claims encompasses the user manually comparing the activity profiles.  Dependent claim 76 requires the safe to drink water quality determination 
This judicial exception is not integrated into a practical application.  The claims recite the additional elements of “(a) obtaining a water sample from the water source; (b) contacting the water sample with a test cell system comprising a cell transfected with a library of at least 20 reporter transcription units, in which each reporter transcription unit includes a unique transcription factor-inducible promoter and produces a reporter sequence in an amount commensurate with transcription factor activity of a different stress-response pathway of the cell; (c) conducting an assay of the test system to quantify a profile of activity of transcription factors in said different stress-response pathways in the cell of the test cell system for the water sample of the water source; and (d) transmitting the activity profile of transcription factors for the water sample of the water source to a central processor unit of a computer system comprising a system memory including a data structure storing reference transcription factor signatures as a database library of transcription signatures, and operating said computer system.”  Dependent claim 69 recites, “wherein step (c) is conducted to quantify the profile of the activity of at least 30 different transcription factors.”  Dependent claims 71 and 72 limit the transcription factors whose activity is assayed to those whose activity is modulated by any of the recited stress response 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims recite the additional elements of “(a) obtaining a water sample from the water source; (b) contacting the water sample with a test cell system comprising a cell transfected with a library of at least 20 reporter transcription units, in which each reporter transcription unit includes a unique transcription factor-inducible promoter and produces a reporter sequence in an amount commensurate with transcription factor activity of a different stress-response pathway of the cell; (c) conducting an assay of the test system to quantify a profile of activity of transcription factors in said different stress-response pathways in the cell of the test cell system for the water sample of the water source; and (d) transmitting the activity profile of transcription factors for the water sample of the water source to a central processor unit of a computer system comprising a system memory including a data structure storing reference transcription factor signatures as a database library of transcription signatures, 
Obtaining a water sample and exposing the sample to a test cell system that responds with changes in transcription factor activity, and assaying for the changes in activity was well-known in the art (e.g., van der Linden et al. Environmental Science & Technology, Vol. 42, pages 5814-5820, 2008, cited as reference 1 on the IDS filed 6/410/2015; Wu et al. Exotoxicology, Vol. 18, pages 715-721, 2009, cited in a prior action; LaRossa et al. US Patent No. 5,683,868 A, cited in a prior action; Romanov et al. US Patent Application Publication No. 2010/0009348 A1, cited as reference 3 on the IDS filed 4/10/2015; Romanov et al. US Patent Application Publication No. 2006/0160108 A1, cited in a prior action; Nebert. US Patent Application Publication No. 2006/0143718 A1, cited as reference 1 on the IDS filed 7/7/2014; Pedahzur et al. Journal of Applied Toxicology, Vol. 24, pages 343-348, 2004, cited as reference 1 on the IDS filed 7/4/2014; Rabner et al. Proceedings of the Society of Photo-Optical Instrumentation Engineers, Vol. 6112, 611205, 2006, printed as pages 1-10, cited in a prior action; Vincent et al. Fundamental and Applied Toxicology, Vol. 39, pages 18-32, 1997, cited in a prior action; Huevel et al. Biomarkers, Vol. 4, No. 2, pages 93-105, 1999, cited in a prior action; Tully et al. Toxicology and Applied Pharmacology, Vol. 168, pages 79-90, 2000, cited in a prior action; Creusot et al. Analytical and Bioanalytical Chemistry, Vol. 396, No. 2, pages 569-583, 2010, published online November 29, 2009, cited in a prior action).  
www.attagene.com, 2008, pages 1-34, cited in a prior action; http://attagene.com/services.php, printed as pages 1/3, publicly available on September 26, 2008, cited in a prior action; http://www.attagene.com/ciendpoint.pdf, printed as pages 1/2-2/2, publicly available on January 6, 2009, cited in a prior action).  Furthermore, computer implemented calculation and characterization of the transcription factor activity was available commercially with ATTAGRAPH™ (Attagraph Reader Users Manual, www.attagene.com, 2008, Page(s) 1-27, cited as reference 1 on the IDS filed 11/29/2015).  Louden (Data Management and Reporting for Drinking Water Quality Monitoring in Community Managed Supplied. University of Cape Town, pages 1-172, 2007) teach the use of prior art products to create networked computers connected to a server, where data is transmitted to and extracted from a database on the server (pages 81-87).  The steps of obtaining a sample from a remote water source, testing the sample, using a computer-implemented processing operation conducted at a central facility on a networked computer system including a data structure storing reference information to which test data is compared to generate an output, and communicating the output to a remote computer also constituted well-understood, routine and conventional activity in the art (Wolfe et al. US Patent Application Publication No. 

Response to Arguments - 35 USC § 101
The rejection of claims 70 and 73 under 35 U.S.C. 101 is moot in view of Applicant’s cancellation of the claims in the reply filed 2/16/2021.
With respect to the rejection of claims 58-60, 62, 63 and 65-67 under 35 U.S.C. 101; and the rejection of claims 68, 69, 71, 72, 75 and 76 under 35 U.S.C. 101, Applicant's arguments filed 2/16/20201 have been fully considered but they are not persuasive.

This argument is not found persuasive.  Blust et al. WO 2005/045426 A2 (cited on the IDS filed 6/10/2015) teach methods for determining water quality of water from water purification plants (i.e., drinking water) (e.g., page 3, lines 18-26). Blust et al state the following at page 17, line 14 to page 18, line 19 (Emphasis added.):
In another embodiment, the invention refers to a method for determining the condition of an environment comprising the steps of:
a) taking a sample from said environment e.g. by introducing a sampler in said environment for a suitable incubation time, e.g. hours, days or weeks, in said environment,
b) extracting said sample from said sampler,
c) generating a gene expression profile for said extracted sample by submitting said sample to a battery of prokaryotic or eukaryotic cells each comprising a nucleic acid comprising the promoter sequence of a known toxicological relevant receptor and a reporter gene which produces a measurable or assayable product, and
d) determining the condition of said environment by analyzing said generated gene expression profile.
The generated gene expression profile clearly indicates whether the environment is contaminated with hazardous or polluting compounds. The major advantage of the present method which uses a biological reporter system, compared to a chemical analysis of the environment, is the ease, accuracy and rapidity of the method. By simply analyzing the gene expression profile generated for a certain sample, conclusions can be drawn regarding the pollution level of the environment. Because a biological reporter system is used, it is not required to make suppositions a priori of the possible compounds which could be present in the environment.  The battery of cells sensitively reacts whenever a compound is present in the environmental sample which is hazardous and for which the cells are sensitive. 

In a further embodiment, the invention provides for the classification of the environment into a pollution category. Different pollution categories may be distinguished according to the present invention, including but not limited to categories of a) no or negligible, b) low; c) moderate, d) high or e) very high pollution level.

The present invention further relates to any of the methods herein described wherein said battery of prokaryotic or eukaryotic cells are provided with (a) specific combination(s) of (fluorogenic) reporter genes.

According to a further embodiment, the present invention also relates to a database comprising gene response profiles of known toxic compounds obtained by performing steps a) to d) of any of the methods described earlier.

The present invention also relates to the electronic carrier comprising a database of gene expression profiles generated by submitting the said hazardous and/or toxic compound to said battery of protox/cattox cells and recording the results.

Blust et al teach the use of transcription reporter units from different stress response pathways (e.g., Example 1) and teach the use of others disclosed in WO 94/17208 (e.g., page 9, lines 24-27).  Farr et al (WO 94/17208 A1) teach additional stress response pathways at Table 1.  Accordingly, the prior art recognized that a test cell system comprising a cell transfected with a library of reporter transcription units would provide data to classify a sample into a pollution category, such as a) no or negligible, b) low; c) moderate, d) high or e) very high pollution level without having to identify the contaminant/toxicant.  Thus, the claims as a whole are not directed to an improvement in the analysis of water samples and no further practical application is included.  Thus, the claims do not satisfy Step 2A of the analysis.
For these reasons, and the reasons made of record in the previous Office actions, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699